                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,                      C.A. No. 8:20-cv-01936

                              Plaintiffs,   DECLARATION OF BRENT W.
                                            JOHNSON IN SUPPORT OF
                 v.                         UNOPPOSED MOTION FOR
                                            APPOINTMENT OF INTERIM CO-
GLOBAL TEL*LINK CORP., et al.,              LEAD CLASS COUNSEL

                            Defendants.
       I, BRENT W. JOHNSON, hereby declare as follows:

       1.      I am a partner in the law firm of Cohen Milstein Sellers & Toll PLLC and one of

the attorneys of record for the plaintiffs in the above-captioned action. I have personal knowledge

of the facts set forth herein, and if called as a witness, would testify competently thereto.

       2.      I make this declaration in support of the plaintiffs’ unopposed motion for

appointment of interim co-lead class counsel.

       3.      A copy of the firm resume of Cohen Milstein Sellers & Toll PLLC is attached as

Exhibit A.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 6th day of August 2020, at Washington, DC.


                                                       /s/ Brent W. Johnson
                                                       Brent W. Johnson

                                                       Attorney for Plaintiffs




                                                -1-
